Citation Nr: 0733867	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to September 
1974 and from March 1975 to November 1981.  He died in August 
2003.  The appellant is the veteran's surviving spouse.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In August 2006, the Board remanded this matter for additional 
development.  Substantial compliance having been completed 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  The veteran died in August 2003; the death certificate 
lists the cause of death as ischemic heart disease.  The 
death certificate indicates that no autopsy was performed.

2.  At the time of the veteran's death, service connection 
was in effect for adhesive arachnoiditis with cauda equina 
syndrome, postoperative herniated nucleus pulposus, L4-5 and 
mild difficulty with coordination of the lower extremities, 
evaluated as 60 percent disabling; for chronic cervical 
spondylitis, evaluated as 40 percent disabling; for 
neurogenic atonic bladder, evaluated as 20 percent disabling; 
for chondromalacia patella left knee, degenerative joint 
disease, evaluated as 10 percent disabling; for 
chondromalacia right knee, evaluated as 10 percent disabling; 
for history injury right forearm, evaluated as 
noncompensable; and for malaria, evaluated as noncompensable.

3.  There is no evidence of record showing a definitive 
diagnosis of ischemic heart disease related to service or to 
a service-connected disability during the veteran's lifetime, 
nor is the appellant claiming that ischemic heart disease was 
caused by the veteran's service or service-connected 
disabilities.  

4.  The "Report of Examination of Medical Examiner" shows 
that VA doctors refused to sign the death certificate, and 
that the medical examiner was "needed only to sign death 
certificate to allow funeral services."  

5.  Competent medical evidence of record supports a finding 
that deep venous thrombosis leading to pulmonary embolism 
could have caused the veteran's death rather than ischemic 
heart disease.

6.  Service connection for cause of the veteran's death is 
granted by this decision under 38 U.S.C.A. § 1310, making the 
claim for DIC pursuant to 38 U.S.C.A. § 1318 moot.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, chondromalacia right knee contributed to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.312 (2007).

2.  The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318 (West 
2002); 38 C.F.R. §§ 3.22, 3.102 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the appellant in 
this decision, further discussion of the VCAA is unnecessary.

II. Cause of Death

The appellant asserts that surgery on the veteran's service-
connected right knee one month before his death led to deep 
venous thrombosis (DVT) and a pulmonary embolism causing the 
veteran's death.  The death certificate signed by the county 
medical examiner lists the immediate cause of death as 
ischemic heart disease without listing any underlying causes 
of death.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.310(a) (2007).  Under 38 U.S.C.A. 
§ 1310(a), "[w]hen any veteran dies after December 31, 1956, 
from a service-connected or compensable disability, the 
Secretary shall pay dependency and indemnity compensation to 
such veteran's surviving spouse...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. 
§§ 3.303, 3.312.

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-related disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that, with resolution of reasonable doubt in the 
appellant's favor, the evidence supports the award of service 
connection for cause of the veteran's death.  

The Board initially notes that there is no evidence of record 
showing a definitive diagnosis of ischemic heart disease 
related to service or to a service-connected disability 
during the veteran's lifetime, nor is the appellant claiming 
that ischemic heart disease was caused by the veteran's 
service or service-connected disabilities.  Rather, as 
explained in a December 2004 appeal to the Board from the 
appellant's representative, the appellant is stating that the 
veteran's death was due to DVT and pulmonary embolism caused 
by the recent surgery on the veteran's service-connected 
right knee.  

The veteran died in August 2003; the death certificate lists 
the cause of death as ischemic heart disease.  The death 
certificate indicates that no autopsy was performed.  The 
death certificate does not list the date the veteran was 
pronounced dead, but does list the date the medical examiner 
signed the certificate.  An August 2003 "Report of 
Examination of Medical Examiner" shows that VA doctors 
refused to sign the death certificate, and that the medical 
examiner was "needed only to sign death certificate to allow 
funeral services."  The probable cause of death was listed 
as ischemic heart disease.  The medical examiner noted that 
the veteran had a history of ischemic heart disease and 
congestive heart failure, and that he had arthroscopic knee 
surgery in the past two weeks.  Regarding the death, the 
medical examiner stated that the veteran walked outside at 
8:30 p.m. on August [redacted], 2003 and was found dead about thirty 
minutes later sitting in a chair.  No further explanation as 
to the rationale for the listed cause of death was noted.    

In a note signed two days after the veteran's death by 
P.R.G., M.D., a physician at a nearby VA Medical Center, the 
VA physician revealed she declined to sign the death 
certificate because it was not clear that ischemic heart 
disease was the cause of death as listed on the document.  
Specifically, Dr. P.G. stated that she "could not in good 
conscious say this was clearly a death from ischemic heart 
disease."  She reviewed the veteran's chart and noted that 
he had a history of myocardial infraction in 1996 and 
congestive heart failure in 2002, and that he had knee 
surgery two weeks prior to his office visit on August 1, 
2003.  She spoke to a family member by telephone and learned 
that the veteran complained of swelling and discomfort in the 
right leg two days before he died.  The appellant also 
submitted a copy of an email from the veteran's daughter, in 
which the daughter states that she spoke with the veteran on 
the day of his death and that he told her that his leg and 
knee were hurting and swollen.  

Dr. P.G.'s note also discloses that she told a family member 
in the telephone conversation that DVT and a pulmonary 
embolism, infection in the joint, etc., must be considered as 
well as ischemic heart disease when reviewing for the cause 
of death because the veteran had a recent surgical procedure 
to the knee and subsequent remarkable swelling and discomfort 
in the same leg.  Dr. P.G. recommended an autopsy; however, 
an autopsy was never performed as the veteran's body was 
embalmed before the VA physicians knew of the veteran's death 
and before the veteran's family knew the opinion of a VA 
physician who had treated the veteran.  

This case was previously remanded so that a medical opinion 
could be obtained after a review of all of the evidence of 
record, including the above mentioned documents.  In December 
2006, a VA physician was asked whether it was more likely 
than not that DVT and a pulmonary embolism, caused by recent 
surgery on the veteran's service connected right knee, 
substantially or materially contributed to the cause of the 
veteran's death in August 2003, or whether death was more 
likely caused by heart disease.  The physician stated that he 
could not resolve that issue without resort to mere 
speculation.  He explained that there was no autopsy 
performed which would have shown the exact cause of death.  
The Board believes that another medical opinion would not be 
of any help in the resolution of this issue.  

The Board finds that the evidence in favor of the appellant's 
claim is at least in equipoise with the evidence against her 
claim.  First, the physician who provided the favorable 
opinion was the veteran's treating physician around the time 
of his death.  Thus, she had personal knowledge of the 
veteran's health condition.  Second, while neither opinion 
was both well supported and definitive, her opinion was 
supported with knowledge both of the veteran's past relevant 
medical history, and his condition just prior to death 
(status post right knee surgery with a swollen and painful 
leg).  In contrast, the medical examiner apparently was aware 
of a history of ischemic heart disease and congestive heart 
failure, recent arthroscopic knee surgery, and that the 
veteran was found dead sitting in a chair.  It also appears 
that the death certificate was signed "to allow funeral 
services."  When, as here, the evidence is in balance, it is 
resolved in favor of the appellant.  

Accordingly, based upon the above findings, the Board has 
determined that service connection for cause of the veteran's 
death is warranted.  




III. DIC benefits pursuant to 38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits are also 
payable under certain circumstances if the veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability that had been 
totally disabling for a specified period of time.  DIC 
benefits granted to a surviving spouse under 38 U.S.C.A. 
§ 1318 would be paid "in the same manner as if the veteran's 
death were service connected."  38 U.S.C.A. § 1318(a).  The 
Board's grant of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
already recognizes that the death of the veteran is from a 
service-connected disability (secondary to chondromalacia 
right knee).

The Court indicated that, only if an appellant's claim for 
service connection for the cause of the veteran's death is 
denied under 38 U.S.C.A. § 1310, does VA have to also 
consider an appellant's DIC claim under the provisions of 
38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  In light of the grant of service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1310, the 
claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, 
and this aspect of the appellant's claim is dismissed.


ORDER

Service connection for cause of the veteran's death is 
granted.

A claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is dismissed.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


